Citation Nr: 1454575	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

Prostate cancer is related to military service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Post-service medical treatment records show that the Veteran had been diagnosed as having prostate cancer.  Therefore, the first requirement for service connection for the Veteran's claim, the existence of a current disability, is met.

VA regulations provide that, if a Veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases, including prostate cancer, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The evidence of record reflects that the Veteran served aboard the USS Pictor from April 1969 to December 1969.  In a March 2010 letter, the National Archives and Records Administration stated that the USS Pictor anchored in Da Nang, Vietnam, on August 23, 26 and 27, 1969; September 9 and 10, 1969; and September 30, 1969.  Moreover, VA's Compensation Service has compiled a list of blue water ships that operated on the waters of Vietnam.  The list indicates that the USS Pictor docked to pier at Da Nang during 1969.  As the Veteran was aboard the USS Pictor during this timeframe, and service in Vietnam is consistent with the circumstances of his service, the Board presumes that he was exposed to herbicide agents such as Agent Orange as there is no affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6).

Because prostate cancer is listed as a disease presumed to be due to exposure to herbicide agents, and there is no indication that the Veteran contracted the disease from an intercurrent cause, the Board concludes that service connection is warranted for prostate cancer on a presumptive basis.  See 38 C.F.R. § 3.309(3).


ORDER

Service connection for prostate cancer is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


